RENDERED: OCTOBER 8, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2020-CA-0181-MR

GERRY MEGHOO                                                          APPELLANT


                     APPEAL FROM HARDIN CIRCUIT COURT
v.                  HONORABLE KELLY MARK EASTON, JUDGE
                           ACTION NO. 00-CR-00282


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: ACREE, McNEILL, AND L. THOMPSON, JUDGES.

McNEILL, JUDGE: Gerry Meghoo (“Meghoo”) appeals from the Hardin Circuit

Court’s order denying his motion for relief pursuant to CR1 60.02. We affirm.

                Meghoo, a Jamaican native with permanent resident status, has lived

in the United States since 1995. On September 26, 2000, he was indicted by a

Hardin County grand jury for trafficking in marijuana, five pounds or more, for



1
    Kentucky Rules of Civil Procedure.
violations pursuant to KRS2 281.600 for improperly maintaining hours of service

records, and for possessing marijuana in a motor vehicle. Meghoo entered a

conditional guilty plea3 and on April 18, 2003 was sentenced to ten years’

imprisonment, with five years to serve followed by five years’ probation. The

Kentucky Supreme Court affirmed his conviction on February 21, 2008.4 Meghoo

completed his sentence on May 28, 2014.

                On September 30, 2019, Meghoo filed a motion to vacate his guilty

plea pursuant to CR 60.02(e), arguing he was never advised of the immigration

consequences of his plea in violation of Padilla v. Kentucky, 559 U.S. 356, 130 S.

Ct. 1473, 176 L. Ed. 2d 284 (2010). Sometime prior to the filing of the motion,

United States Immigration and Customs Enforcement (ICE) had initiated

deportation proceedings against Meghoo based upon his 2003 conviction for

trafficking in marijuana.

                The trial court denied Meghoo’s motion, citing Padilla’s non-

retroactivity. The court further found Meghoo’s CR 60.02(e) motion was not made

within a reasonable time, noting that the law subjecting Meghoo to deportation was



2
    Kentucky Revised Statutes.
3
 As part of the plea deal, the Commonwealth dismissed the charges brought pursuant to KRS
281.600.
4
    Meghoo v. Commonwealth, 245 S.W.3d 752 (Ky. 2008).



                                            -2-
in effect when Meghoo entered his guilty plea, and that “[w]aiting for deportation

to happen is not an excuse for delay in taking action years ago to seek relief from

the judgment in this case.” Finally, the court held that the circumstances did not

justify the extraordinary relief envisioned by CR 60.02. This appeal followed.

             “The standard of review on appeal for a CR 60.02 motion is abuse of

discretion.” Djoric v. Commonwealth, 487 S.W.3d 908, 910 (Ky. App. 2016)

(citing Baze v. Commonwealth, 276 S.W.3d 761, 765 (Ky. 2008)). “In determining

whether there was an abuse of discretion by the trial court, we must determine

‘whether the trial judge’s decision was arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.’” Id. (citing Baze, 276 S.W.3d at 765).

“Therefore, we affirm the lower court’s decision unless there is a showing of some

‘flagrant miscarriage of justice.’” Berry v. Commonwealth, 322 S.W.3d 508, 510

(Ky. App. 2010) (citing Gross v. Commonwealth, 648 S.W.2d 853, 858 (Ky.

1983)).

             Meghoo makes four arguments on appeal: 1) the trial court erred in

holding that his CR 60.02 motion was not filed within a reasonable time; 2)

regardless of whether Padilla is retroactive, it is still relevant to the equities

consideration of his CR 60.02 motion; 3) the trial court erred in requiring a

showing that deportation is an “extraordinary harm”; and 4) equity requires his

conviction be vacated.


                                           -3-
             In Chaidez v. United States, 568 U.S. 342, 133 S. Ct. 1103, 1105, 185

L. Ed. 2d 149 (2013), the United States Supreme Court held Padilla was not

retroactive; therefore, a person whose conviction became final before the decision

cannot benefit from its holding. Relying upon Chaidez, panels of the Kentucky

Court of Appeals subsequently held Padilla has no retroactive effect in post-

conviction proceedings in Kentucky. See Al-Aridi v. Commonwealth, 404 S.W.3d

210, 214 (Ky. App. 2013); Diaz v. Commonwealth, 479 S.W.3d 90, 92 (Ky. App.

2015); Djoric, 487 S.W.3d at 911.

             We find these cases controlling and believe Padilla’s non-retroactivity

is dispositive of the appeal. Meghoo’s conviction became final on February 1,

2008, over two years before Padilla was decided. Because Padilla is not

retroactive, Meghoo cannot benefit from its holding. Chaidez, 568 U.S. at 358,

133 S. Ct. at 1113. Therefore, the trial court did not abuse its discretion in denying

his CR 60.02 motion.

             While Meghoo made several arguments challenging the issue of

Padilla’s retroactivity below, he has abandoned them on appeal. Instead, he

merely asserts that “Padilla should be retroactively applied here in the

Commonwealth where the case was originated.” However, he provides no

compelling reasons why, nor does he sufficiently distinguish his case from Al-

Aridi, Diaz, or Djoric.


                                         -4-
              Instead, Meghoo asserts that regardless of whether Padilla is

retroactive, it is still relevant to the equities consideration of his CR 60.02(e)

motion. However, this argument overlooks that Meghoo’s underlying claim of

error – that he was not advised of the immigration consequences of his guilty plea

– is reliant upon Padilla. Pursuant to Chaidez, Meghoo “cannot benefit from

[Padilla’s] holding.” Chaidez, 568 U.S. at 358, 133 S. Ct. at 1113. See also Al-

Aridi, 404 S.W.3d at 214 (affirming circuit court’s opinion upholding denial of CR

60.02 motion; “[P]ursuant to the holding in Chaidez, Al-Aridi cannot sustain a

claim under Padilla[.]”).

              Further, “remediation of a legal decision that was correct under the

case law in existence at the time of his [guilty plea] . . . is an improper use of a CR

60.02 motion.” Berry, 322 S.W.3d at 511. “A change in the law simply is not

grounds for CR 60.02 relief except in ‘aggravated cases where there are strong

equities.’” Id. (quoting Reed v. Reed, 484 S.W.2d 844, 847 (Ky. 1972)). The trial

court determined this was not such a case and this decision was within its

discretion.

              Because Chaidez and Al-Aridi are determinative of this appeal, we

decline to address Meghoo’s remaining assignments of error, including whether the

trial court erred in finding his CR 60.02 motion was not filed within a reasonable

time and in requiring a showing that deportation is an “extraordinary harm.”


                                           -5-
            For the foregoing reasons, the order of the Hardin Circuit Court is

affirmed.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Tricia Lister                            Daniel Cameron
Louisville, Kentucky                     Attorney General of Kentucky

                                         Perry T. Ryan
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -6-